Citation Nr: 0406378	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 3 to April 26, 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for PTSD.

In July 2000, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  The Board remanded 
the case in December 2001, to schedule a hearing that the 
veteran had requested.  The veteran had a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2002.  

The Board undertook development in accordance with authority 
granted by 38 C.F.R. § 19.9(a)(2) (2003).  This regulation 
was subsequently invalidated.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board remanded the case in July 2003, for the RO 
to consider evidence developed by the Board.  After review of 
the file, including the new evidence, the RO continued the 
denial of service connection for PTSD.  The RO returned the 
case to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been afforded several VA examinations.  On 
the most recent examination in April 2003, the examiner 
reported that the claims folder had been reviewed, but the 
examination report makes no acknowledgement of private 
records and opinions submitted by the veteran.  Treatment 
records and a statement from Guillermo Gonzalez, M.D., report 
findings of PTSD.  There are also two statements from Bruno 
Franek, M.D., in which he reported that the veteran met the 
criteria for a diagnosis of PTSD.  None of the VA examiners 
have reported consideration of these records and opinions 
(although the most recent VA examination notes the veteran's 
report of treatment by Dr. Gonzalez).

The record also shows that the veteran was previously in 
receipt of Supplemental Security Income (SSI) from the Social 
Security Administration (SSA).  Some SSA records are part of 
the claims folder; however, the decision awarding benefits, 
and the evidence relied upon in that decision are not of 
record.  VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).

Accordingly, this case must be remanded for the following:

1.  The RO should obtain copies of all 
decisions, and the underlying medical 
evidence, with regard to the veteran's 
award of SSI benefits.

2.  The RO should ask the examiner who 
conducted the March 2003 VA examination 
to review the treatment records, reports 
of examination and opinions from Drs. 
Gonzalez, and Franek.  The examiner 
should note whether the review of these 
records alters in any way the findings or 
opinions reported on the March 2003 
examination.  If the examiner disagrees 
with the opinions of Drs. Gonzalez and 
Franek, he should provide reasons for 
that disagreement.  If the examiner who 
conducted the March 2003 examination is 
unavailable, another psychologist or 
psychiatrist should review the claims 
folder and provide the necessary opinions 
with supporting reasons.

The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



